UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 02-30521
                           Summary Calendar


               In the Matter of: PATRICIA LATTIER-HOLMES

                                                             Debtor,

                   --------------------------------

                       PATRICIA LATTIER-HOLMES,

                                                           Appellant,

                                VERSUS


                      PEOPLES STATE BANK OF MANY,

                                                           Appellee.



           Appeal from the United States District Court
               For the Western District of Louisiana
                              (02-CV-575)
                           December 24, 2002
Before JONES, STEWART, and DENNIS, Circuit Judges.

Per Curiam:*

      In this appeal, Patricia Lattier-Holmes pro se challenges the

district court’s dismissal of her appeal of a bankruptcy court

order.   We DISMISS her appeal for lack of appellate jurisdiction.

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
     This     case   arises      out     of    Lattier-Holmes’s           bankruptcy

proceeding.    The Peoples State Bank of Many (“PSB”) initiated an

adversary proceeding against Lattier-Holmes, seeking to prevent her

discharge of certain debt on grounds of fraud.                     On February 22,

2002, the bankruptcy court denied the discharge. On March 4, 2002,

Lattier-Holmes’s counsel filed in the bankruptcy court a notice of

appeal to this Court.         The notice of appeal was treated as an

appeal to the district court.            On March 25, 2002, the district

court dismissed the appeal for failure to prosecute according to

Rule 8006 of the Bankruptcy Rules.            A copy of the order was sent to

Lattier-Holmes’s counsel but not to her.                    Some point after the

March 4, 2002, appeal had been filed, counsel withdrew.

     On April 28, 2002, Lattier-Holmes pro se moved the district

court to reconsider its order of dismissal. She filed an identical

motion the next day.     In her motions she explained that she did not

learn of the order until April 18, 2002.              The district court denied

reconsideration on May 6, 2002.              On May 16, 2002, Lattier-Holmes

pro se filed a notice of appeal of the district court’s order of

dismissal.

     After the district court dismissed her appeal on March 25,

2002,   Lattier-Holmes     had     ten       days     to    file    a    motion    for

reconsideration.       Fed.   R.   Bankr.       P.    8015.        Her    motion   for

reconsideration, which she filed on April 28, 2002, was therefore

untimely.      Because   Lattier-Holmes             did    not   timely    move    for

reconsideration, the time for her appeal to this Court ran from the

                                         2
entry of the district court’s order of dismissal on March 25, 2002.

Id. By rule, Lattier-Holmes had thirty days to appeal the district

court’s   order.   Fed.   R.   App.       P.   4(a)(1)(A),   6(b)(1).   This

limitation period was not disturbed by her untimely motion for

reconsideration.   See id. 6(b)(2)(A)(i); Fed. R. Bankr. P. 8015;

16A Wright & Miller, Federal Practice & Procedure § 3952.2 n.4 (3d

ed. 1999).   Lattier-Holmes did not move to extend the limitations

period pursuant to Rule 4(a)(1)(5), and the district court was

without power to grant such an extension sua sponte.           See In re MDL

262, 799 F.2d 1076, 1079 (5th Cir. 1986); 16A Wright & Miller,

Federal Practice & Procedure § 3950.3 n.7.            Her notice of appeal

was therefore untimely filed on May 16, 2002.

     This Court lacks jurisdiction to hear an untimely appeal. See

Matter of Lacey, 114 F.3d 556, 557 (5th Cir. 1997).             We also lack

the power to enlarge the time for filing a notice of appeal under

the circumstances of this case.        Fed. R. App. P. 26(b)(1); Matter

of Lacey, 114 F.3d at 557.            Accordingly, we DISMISS Lattier-

Holmes’s appeal for lack of appellate jurisdiction.




                                      3